DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response submitted 11/04/2022 is acknowledged. Claims 1-12 and 14-36 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 06/08/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIKULAK et al. (US 2012/0231225; of record).
As to claim 1: MIKULAK discloses a method for building a three-dimensional object with an additive manufacturing system ([0008]) equivalent to the claimed method for manufacturing a part. 
Additionally, MIKULAK illustrates a build operation to build 3D model 24 from the semi-crystalline polymeric materials of filament 34 ([0045], [0088]); such that filament 34 (i.e., coated continuous core reinforced filament) ([0042], [0047]) is fed to extrusion head 18 in a solid state from supply source 20 and while passing through extrusion head 18, filament 34 is heated in a liquefier to a temperature which creates molten filament, and the molten material being deposited onto platen 14 from extrusion tip 82 of extrusion head 18 (i.e., adhering a coated core reinforced filament to a surface) ([0088], [0045], FIG. 5). Consequently, MIKULAK reads on the claimed adhering a coated continuous core reinforced filament to a surface. 
Moreover, as depicted in FIG. 5, MIKULAK discloses the claimed wherein the adhering step comprises applying a compaction pressure to the coated continuous reinforced filament, as the filament 34 in MIKULAK is under compression by bending and furthermore while the filament is traveling through the nozzle, the nozzle itself exerts a compaction force on the filament 34 to force the filament through the nozzle ([0088], [0091], FIG. 2, FIG. 5). MIKULAK further discloses pulling the filament 34 out of the extrusion tip 82 of extrusion head 18 when a dragging force applied to the filament is greater than a force threshold of an associated feeding mechanism ([0040], [0088], [0091], FIG. 5). Thus, MIKULAK reads on the claimed dragging the coated continuous core reinforced filament from a nozzle of a printhead when the printhead is moved relative to the surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-12 and 14-36 are rejected under 35 U.S.C. 103 as being unpatentable over MIKULAK et al. (US 2012/0231225; of record) in view of JANG et al. (US 2003/0236588; of record). MIKULAK discloses the subject matter of claim 1 above under 35 USC 102.
As to claim 2: MIKULAK remains as applied above. MIKULAK discloses the filament 34 being semi-crystalline and including a core portion 36 and shell portion 38 ([0047], [0070], [0071], FIG. 2); though MIKULAK fails to explicitly disclose the claimed coated continuous core reinforced filament is substantially void free. 
However, JANG teaches nanotube reinforced composite materials and methods to produce three-dimensional objects composed of composited continuous fiber reinforced composite materials ([0003]). JANG further teaches supplying reinforcement fibers and a matrix material, plus a blender or other means for mixing the reinforcement fibers and matrix material to form a continuous tow of impregnated fibers, the continuous tow of impregnated fibers being substantially void free ([0072]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the continuous tow of impregnated fibers being substantially void free taught by JANG into MIKULAK, since it has been held to within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select JANG’s continuous tow of impregnated fibers being substantially void free for producing parts having high structural integrity and good dimensional tolerances ([0008], [0009]), as recognized by JANG.  
As to claim 3: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed core of the coated continuous core reinforced filament comprises a multifilament core (JANG – [0044], [0072]). 
As to claim 4: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein prior to the step of dragging, the coated continuous core reinforced filament is adhered to a point on the surface (MIKULAK – FIG. 5, see the annotated version below).

    PNG
    media_image1.png
    482
    679
    media_image1.png
    Greyscale

As to claim 5: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed point is an anchor point (MIKULAK – FIG. 5, see the annotated version above). 
As to claim 6: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the core of the coated continuous core reinforced filament is substantially impregnated with a matrix material (JANG – [0044], [0072], FIG. 3; see the rejection of claim 2 above). 
As to claim 7: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the coating surrounding the coated continuous core reinforced filament is a matrix material (JANG – [0044], [0072], FIG. 3; see the rejection of claim 2 above). 
As to claim 8: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed affixing the dragged coated reinforced filament to an opposing section of a gap, such that the coated continuous core reinforced filament bridges the gap from the anchor point to the affixed point (MIKULAK – FIG. 5, see an annotated version provided below). 

    PNG
    media_image2.png
    482
    679
    media_image2.png
    Greyscale

As to claim 9: MIKULAK and JANG remain as applied above and therefore read on the claimed method for manufacturing a part, the method comprising: adhering the coated continuous core reinforced filament to a surface, wherein the adhering step comprises applying a compaction pressure to the coated continuous core reinforced filament; and dragging the coated reinforced filament when a print head is moved relative to the part (MIKULAK – [0044], [0088]; see the rejection of claim 1 above). 
MIKULAK discloses the filament 34 being manufactured with a coextrusion process where the core and shell materials may be separately compounded and co-extruded to form filament 34 ([0070]); though, MIKULAK fails to explicitly disclose the claimed coextruding a continuous core reinforced filament and a matrix material. 
However, JANG teaches nanotube reinforced composite materials and methods to produce three-dimensional objects composed of composited continuous fiber reinforced composite materials ([0003]). JANG further teaches supplying reinforcement fibers and a matrix material, plus a blender or other means for mixing the reinforcement fibers and matrix material to form a continuous tow of impregnated fibers ([0072]). The continuous supply of resin-impregnated tow taught by JANG is then driven to enter one end of a moveable head having flow passage means therein ([0073]), and a dispensing outlet comprising a tip with a discharge orifice connected to the opposite end of the nozzle such that the impregnated tow goes through a passage of the nozzle and eventually exits form the orifice of the nozzle to deposit onto a base member (i.e., coextruding a continuous core reinforced filament and a matrix material) ([0073], FIG. 4, FIG. 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coextrusion fo the continuous core reinforced filament and a matrix material taught by JANG into MIKULAK. JANG teaches doing so to be beneficial as it results in the production of parts having high structural integrity and good dimensional tolerances ([0008], [0009], [0035]).  
As to claim 10: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed prior to the step of adhering, coating the continuous core reinforced filament with the matrix material (JANG – [0072], [0074], [0076], FIG. 4). 
As to claim 11: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the coating step occurs at a mixing point (JANG – [0072], FIG. 4). 
As to claim 12: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed extruding a coated continuous reinforced filament from a nozzle of the print head (MIKULAK – [0088]; JANG – [0073], [0074], [0076], FIGs. 4-5).
As to claim 14: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the adhering step comprises compressing the coated continuous core reinforced filament (see the rejection of claim 1 and claim 9 above). 
As to claim 15: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein compressing the coated continuous core reinforced filament spreads the plurality of strands of the coated continuous core reinforced filament (MIKULAK – [0088], [0091]; see the rejection of claim 1 and claim 9 above).
As to claim 16: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein compressing the coated continuous core reinforced filament spreads the coated continuous core reinforced filament into an adjacent coated continuous core reinforced filament of a same layer and an underlying material of the part (MIKULAK – [0088], [0091], FIG. 5).
As to claim 17: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the compaction pressure is applied by print head (MIKULAK – [0088], [0091]).
As to claim 18: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the adhering step further comprises heating to reflow the matrix material (MIKULAK – [0088]; JANG – [0073], [0074]).
As to claim 19: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the continuous core reinforced filament is a towpreg (JANG – [0035], [0072], [0079]).
As to claim 20: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the towpreg comprises a plurality of axially aligned reinforcing fibers (JANG – [0035], [0072], [0079]).
As to claim 21: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the continuous core reinforced filament is a prepreg (JANG – [0035], [0072], [0079]).
As to claim 22: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the prepreg comprises multiple continuous strands pre-impregnated with a resin already wicked into the strands (JANG – [0035], [0072], [0073], [0079]).
As to claim 23: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the continuous core reinforced filament is combined with matrix material at a nozzle outlet (JANG – [0072], [0073], FIG. 4).
As to claim 24: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the matrix material comprises a thermoplastic, a thermoset, a resin, or an epoxy (JANG – [0072]).
As to claim 25: MIKULAK and JANG remain as applied above and therefore read on the claimed method for manufacturing a part, the method comprising steps of:  Reply to Office Action of January 14, 2022coating an outer surface of at least one continuous core reinforced filament with a matrix material at a coextrusion die of a printhead to form a coated continuous core reinforced filament; adhering the at least one coated continuous core reinforced filament to a surface, wherein the adhering step comprises applying a compaction pressure to the coated continuous core reinforced filament; and dragging the at least one coated continuous core reinforced filament when the printhead is moved relative to the part (see the rejection of claim 9 above).
As to claim 26: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed prior to the step of adhering, extruding the coated continuous core reinforced filament from a nozzle of the printhead (JANG – [0074], [0076], FIGs. 4-5).
As to claim 27: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed step of impregnating the at least one continuous core reinforced filament with matrix material such that at least one continuous core reinforced filament is wicked (JANG – [0072]).
As to claim 28: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the coating step occurs at a mixing point (JANG – [0072], FIG. 4).
As to claim 29: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the matrix material comprises a thermoplastic, a thermoset, a resin, or an epoxy (JANG – [0072]).
As to claim 30: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed prior to the step of adhering, steps of: impregnating a continuous core element with a matrix material at a first coextrusion die of a printhead to form a continuous core reinforced filament; introducing the continuous core reinforced filament within a second coextrusion die of the printhead; and coating an outer surface of the continuous core reinforced filament at the second coextrusion die of the printhead to form a coated continuous core reinforced filament (JANG – [0072], [0073], FIG. 4).
As to claim 31: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein applying compaction pressure spreads strands of the core reinforced filament (MIKULAK – [0088]).
As to claim 32: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein applying compaction pressure spreads strands of the core reinforced filament (MIKULAK – [0088], [0091]).
As to claim 33: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein applying compaction pressure that spreads strands of the core reinforced filament further comprises adhering the compacted core reinforced filament to the build platen (MIKULAK – [0088], [0091]).
As to claim 34: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein applying compaction pressure that spreads strands of the core reinforced filament further comprises adhering the compacted core reinforced filament to a prior deposited layer on the build platen (MIKULAK – [0088], [0091]).
As to claim 35: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the step of applying the dragging force pulls the core reinforced filament through the feeding mechanism (MIKULAK – [0088], [0091]). 
As to claim 36: MIKULAK and JANG remain as applied above. MIKULAK, modified by JANG, further read on the claimed wherein the step of applying the dragging force pulls a cut end portion of the core reinforced filament from the printhead (JANG – FIG. 8C, FIG. 8E).

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
Applicant argues that none of the paragraphs the Office cites from MIKULAK (i.e., [0040], [0088], [0091]) teaches the presently claimed “dragging the at least one coated continuous core reinforced filament when the printhead is moved relative to the part” as presently claimed (see page 8, paragraph 1 of the arguments/remarks filed 11/04/2022). Additionally, Applicant argues that given the conditions disclosed in paragraph [0088] of MIKULAK, the material being deposited in MIKULAK is a liquid that is extruded from the printhead and cannot be dragged out of the printhead by moving the printhead; wherein, in contrast, as presently claimed and described in the specification, the coated continuous core reinforced is adhered to a surface and, due to the continuous core, can be dragged out from the printhead as it is moved (see page 8, paragraph 2 of the arguments/remarks filed 11/04/2022). 
The Examiner respectfully disagrees. While the paragraphs the Office cites from MIKULAK remain applicable as addressed in the rejections above (i.e., [0040], [0088], [0091]), these citations should not be considered in a vacuum, and should rather be considered in view of MIKULAK’s disclosure in its entirety. 
Paragraph [0040] of MIKULAK discloses a gantry 16 that is configured to move extrusion head 18 within the build chamber 12 and relative to the platen 14 (the platen 14 being defined as a platform on which the 3D model 24 is built in [0039] of MIKULAK); thus, MIKULAK explicitly discloses the claimed printhead is moved relative to the part, which is clearly illustrated in FIG. 5 of MIKULAK also cited by the Office. 
Paragraph [0088] of MIKULAK discloses the filament 34 being fed to the extrusion head 18 where it is heated in a liquefier such that molten materials are then deposited onto platen 14 from extrusion tip 82 of extrusion head 18 in a series of extruded roads to form layers 84 of 3D model 24, depicted in FIG. 5 of MIKULAK. Referring to FIG. 5 of MIKULAK, also cited by the Office, it is evident that the extruded roads 86 forming layers 84 of the 3D model 24 include the core and shell materials which at least partially retain the core/shell cross-sectional profile from filament 34 (see paragraph [0089]-[0090] of MIKULAK). MIKULAK further discloses extruded roads 86 crystallizing in two stages such that the semi-crystalline polymeric material of the shell portion can crystallize upon deposition ([0045]); moreover, MIKULAK discloses the amount of the shell material in filament 34, which crystallizes upon deposition in build chamber 12, being desirably high enough to resist gravity and pressures of subsequently deposited layers ([0062], [0095]).
The term “dragging” is accorded its broadest reasonable interpretation to mean “to cause to trail along a surface” or “to draw or pull slowly or heavily” (“Drag.” Meriam-Webster.com, Merriam-Webster, n.d. Web. 1 December 2022). Given the broadest reasonable interpretation of “dragging” and the fact that MIKULAK discloses a portion of the extruded road crystallizing upon deposition such that as extrusion tip 82 of the extrusion head 18 moves relative to the platen 14, a portion of  the extruded road 86 is trailing along the surface of the platen 14 (or most recent formed layer) or a portion of the extruded road 86 is crystallized upon deposition in the build chamber 12 to the platen 14 such that it provides an anchor point for the remainder of the extruded road to be drawn or pulled slowly from the extrusion tip as it moves in the x-direction (illustrated in FIG. 5 of MIKULAK), the Examiner maintains that MIKULAK anticipates the presently claimed step of “dragging the at least one coated continuous core reinforced filament when the printhead is moved relative to the part”, and the paragraphs the Office cites from MIKULAK (i.e., [0040], [0088], [0091]) disclose the presently claimed step above as well.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743